DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Claims 16, 18, 19, and 21-34 are presented for examination, with Claims 16, 22, and 27 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In Claim 1, line 6, “the further lighting systems” should be --further lighting systems--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	It is not clear whether the recitation “further lighting systems” in line 8 is intending to claim something different or another set of “further lighting systems” recited in line 6 of the claim.  This renders the claim indefinite.  For examination purposes the recitations will be considered to refer to the same set of further lighting systems in an interior of a vehicle, until clarified/amended.
	Claims 18, 19, 21, 31, and 32 are also rejected due to their dependencies from Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16, 19, 21, 22, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208388 (“Oldewurtel”) in view of KR20060104299A (“Yang”), cited in an IDS, machine translation including page numbers attached herewith.
	Regarding Claim 16, Oldewurtel discloses a communication network (Fig. 1; [0001]) for networking home or office lighting systems (3; [0048]), the communication network comprising: 
	an application on a mobile terminal (APP in terminal 2; [0050]), wherein the application is configured to indirectly control home or office lighting systems in surroundings of the mobile terminal ([0050]) based on lighting settings for a screen of the mobile terminal (set by an application program of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the terminal 2, [0053], for controlling lighting systems based on lighting settings for the screen of the mobile terminal, as broadly claimed), wherein the application is configured to indirectly control the home or office lighting systems (17 in Figs. 1 and 2) or further lighting systems (5) depending on settings of a screen of the mobile terminal (16 of terminal 2; [0053]); and 
	further lighting systems in an interior of a vehicle (5; [0048]), wherein the further lighting systems are also indirectly controlled by the application (via gateway 7, for example; [0048]) based on lighting settings for a screen of the mobile terminal (set by an application program of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the 
	a database (in server 12 of Fig. 1, for example), which stores all controllable elements of the home or office lighting system (17) and the further lighting systems (5), as well as control parameters to implement settings of the application (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).
	Although the application (APP) on the smatphone (2) in the network of Oldewurtel (Fig. 1) controls the lighting systems of a home (3) and a vehicle (1) via the Internet (4), Oldewurtel fails to disclose the smartphone directly controlling the lighting systems of the home and the vehicle in the vicinity of the smartphone.
	However, Yang, in the same field of endeavor, teaches the smartphone directly controlling the lighting systems of the home and the vehicle in the vicinity of the smartphone (Fig. 1; page 7, line 23 to page 8, line 21; Fig. 2; page 8, line 21 to page 9, line 1; see also, Fig. 5 and its corresponding description).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the communication network including a smartphone as disclosed by Oldewurtel, with the smartphone in direct communication as taught by Yang, in order to generate via the smartphone, signals in the appropriate frequency band to directly control a home or a vehicle, as evidenced by Yang (Abstract).
	
or background lighting in the vehicle ([0048]).

	Regarding Claim 21, Oldewurtel further discloses wherein the database is an online database or an offline database on the mobile terminal (database in server 12 in Fig. 1, for example; [0053]).

	Regarding Claim 22, Oldewurtel discloses a method for controlling lighting systems (Fig. 1; [0001]) via an application on a mobile terminal with a screen (APP in terminal 2; [0050]), the method comprising: 
	determining light settings of the screen of the mobile terminal (determined by an application program (APP) of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the terminal 2, [0053], for controlling lighting systems based on lighting settings for the screen of the mobile terminal, as broadly claimed);
	 storing, in a database (in server 12 of Fig. 1, for example), all controllable elements of the lighting systems (17) and control parameters to control the lighting systems based on the determined light settings of the screen of the mobile terminal (via control instructions 22; [0052]-[0053]; Figs. 1 and 2);
	determining that the mobile terminal is in a vicinity of the lighting systems (when a connection is established via radio connection, for example and as broadly claimed; [0048]; [0050]-[0051]); 	

	Oldewurtel fails to specifically disclose that the light settings of the screen of the mobile terminal are user or manufacturer-selected settings.
	However, Yang teaches that the light settings of the screen of the mobile terminal are user or manufacturer-selected settings (stored in database 2 in Fig. 2; page 8, line 21 to page 9, line 1; Fig. 5, and its corresponding description).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the communication network including a smartphone as disclosed by Oldewurtel, with the smartphone as taught by Yang, in order to directly control a home or a vehicle, as evidenced by Yang (Abstract; page 7, lines 23-26). 

	Regarding Claim 25, Oldewurtel further discloses wherein the lighting systems comprise backlighting and display elements of house and home technology, office or lighting of backlighting of display elements in a vehicle ([0048]).

	Regarding Claim 26, the combination of Oldewurtel in view of Yang further teaches wherein the user or manufacturer selected settings (stored in database 2 in Fig. 2; page 8, line 21 to page 9, line 1; Fig. 5, and its corresponding description) are set by: 
	setting, on the mobile terminal (2 in Fig. 1), a time-dependent profile for the lighting settings of the screen (using 16 of terminal 2; [0053]); and 
	transmitting, by the mobile terminal (2) to the lighting systems (5, 17), the time-dependent profile immediately or after parameterization by a user (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 27, Oldewurtel discloses an application for a mobile terminal (APP in terminal 2 of Fig. 1; [0050]) for controlling lighting systems (5, 17) in a communication network (communication networks 18, 9 in Fig. 1; [0050]-[0052]), the application being configured to:
 	determine light settings of the screen of the mobile terminal (determined by an application program (APP) of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the terminal 2, [0053], for controlling lighting systems based on lighting settings for the screen of the mobile terminal, as broadly claimed);
	 store, in a database (in server 12 of Fig. 1, for example), all controllable elements of the lighting systems (17) and control parameters to control the lighting 
	determine that the mobile terminal is in a vicinity of the lighting systems (when a connection is established via radio connection, for example and as broadly claimed; [0048]; [0050]-[0051]); 
	form, responsive to the determination that the mobile terminal is in the vicinity of the lighting systems, the communication network with the lighting systems (communication networks 18, 9 in Fig. 1; [0050]-[0052]); and 
	transferring, responsive to the formation of the communication network, the control parameters to the lighting systems, wherein the lighting systems are home lighting systems, office lighting systems, or vehicle lighting systems (via control instructions 22; [0052]-[0053]; Figs. 1 and 2; set by an application program of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the terminal 2, [0053], for controlling lighting systems based on lighting settings for the screen of the mobile terminal, as broadly claimed).
	Oldewurtel fails to specifically disclose that the light settings of the screen of the mobile terminal are user or manufacturer-selected settings.
	However, Yang teaches that the light settings of the screen of the mobile terminal are user or manufacturer-selected settings (stored in database 2 in Fig. 2; page 8, line 21 to page 9, line 1; Fig. 5, and its corresponding description).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the communication 

	Regarding Claim 28, the combination of Oldewurtel in view of Yang further teaches wherein user or manufacturer-selected settings (stored in database 2 in Fig. 2; page 8, line 21 to page 9, line 1; Fig. 5, and its corresponding description) for the lighting of the screen of the mobile terminal (2 in Fig. 1; 25 in Fig. 2) are configurable via adjustable parameters and/or parameters determined by sensors of the mobile terminal to control the lighting systems (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 29, Oldewurtel further discloses wherein time-dependent, brightness-dependent and/or location-dependent profiles can be set for automatic changes to the lighting settings of the screen of the mobile terminal and/or the adjustable parameters (via control instructions 22; [0052]-[0053]; Figs. 1 and 2).

	Regarding Claim 30, Oldewurtel further discloses wherein the application is a partial functionality of a superordinate basic application, which is a vehicle-related basic application (APP in terminal 2 of Fig. 1; [0050]; controlling vehicle components 5; [0048).




	Regarding Claim 32, the combination of Oldewurtel in view of Yang, as applied to Claim 16, further teaches wherein the database is a database on the mobile terminal (database 2 in Fig. 2 of Yang; page 8, line 21 to page 9, line 1).

	Regarding Claim 33, the combination of Oldewurtel in view of Yang, as applied to Claim 22, further teaches wherein the database is a database on the mobile terminal (database 2 in Fig. 2 of Yang; page 8, line 21 to page 9, line 1).

	Regarding Claim 34, the combination of Oldewurtel in view of Yang, as applied to Claim 27, further teaches wherein the database is a database on the mobile terminal (database 2 in Fig. 2 of Yang; page 8, line 21 to page 9, line 1).

Claims 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0208388 (“Oldewurtel”) in view of KR20060104299A (“Yang”), cited in an IDS, machine translation including page numbers attached herewith, and further in view of U.S. Patent Publication No. 2018/0096668 (“Surnilla”).
Regarding Claim 18, the combination of Oldewurtel in view of Yang, as applied to Claim 16, fails to specifically teach wherein the home or office lighting system or the further lighting systems comprise backlighting and display elements, wherein the application is configured to control a color temperature of the backlighting.
	However, Surnilla, in the same field of endeavor, teaches wherein the home or office lighting system or the further lighting systems comprise backlighting and display elements, wherein the application is configured to control a color temperature of the backlighting ([0020]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the APP and display/lighting elements as taught by the combination of Oldewurtel in view of Yang  and controlled the brightness/color temperature of the backlighting as taught by Surnilla, in order to increase the alertness and/or attentiveness of a driver operating the vehicle, as evidenced by Surnilla ([0014]).

	Regarding Claim 23, the combination of Oldewurtel in view of Yang, as applied to Claim 22, fails to specifically teach wherein the lighting settings comprise at least a color temperature of the screen of the mobile terminal.
	However, Surnilla, in the same field of endeavor teaches wherein the lighting settings comprise at least a color temperature of the screen of the mobile terminal ([0020]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the APP and 

	Regarding Claim 24, the combination of Oldewurtel in view of Yang, as applied to Claim 22, fails to specifically teach wherein the lighting settings comprise brightness and light quantity/intensity of the screen of the mobile terminal.
	However, Surnilla, in the same field of endeavor, teaches wherein the lighting settings comprise brightness and light quantity/intensity of the screen of the mobile terminal ([0020]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the APP and display/lighting elements as taught by the combination of Oldewurtel in view of Yang and controlled the brightness/color temperature of the backlighting as taught by Surnilla, in order to increase the alertness and/or attentiveness of a driver operating the vehicle, as evidenced by Surnilla ([0014]).

Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.
	Applicant argues with respect to independent Claim 16 in essence that there is nothing in Oldewurtel disclosing that an application on a mobile terminal could be used 
	Initially, the examiner cannot concur with Applicant’s argument because, Oldewurtel clearly discloses an application on a mobile terminal, see APP in terminal 2; [0050], where the application is configured to indirectly control home or office lighting systems in surroundings of the mobile terminal based on lighting settings for a screen of the mobile terminal.  The lighting settings set by the application program of the mobile terminal 2, see portable terminal 2 in Fig. 1, [0050]; see also, Fig. 2, wherein user 26 operates the application program 25 of the terminal 2, [0053], for indirectly controlling lighting systems based on lighting settings for the screen of the mobile terminal, as broadly claimed.
	Further it is now Yang, not Oldewurtel that is being cited for a smartphone directly controlling the lighting settings of a home or vehicle (see Figs, 1 and 2 of Yang).
	The examiner notes that the recitation “lighting settings” is being interpreted broadly, and perhaps could be further defined as described in paragraph [0026] of their published application, for example, in order to advance the prosecution of the application.
	With respect to Applicants’ arguments with respect to Oldewurtel being silent regarding the light settings being user or manufacturer-selected settings, and that the database is a database in the mobile terminal (not in the server of the Internet), it is now Yang not Oldewurtel that is being cited for these features.








Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEDRO C FERNANDEZ/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844